El Juez Presidente Señor Del Toro,
emitió la opinión del tribunal.
A instancias del Fiscal General de Pnerto Rico, esta corte, el 28 de enero último, ordenó que se instruyera una infor-mación de la naturaleza del “quo warrcmto” en este caso, concediéndose a las querelladas basta el 28 de febrero si-guiente para excepcionar, contestar o formular cualquiera otra alegación que procediera.
El cinco de febrero el querellante radicó una moción so-licitando la inspección y la obtención de copias de ciertos libros, papeles y documentos en posesión o bajo el control de las querelladas y éstas el quince del propio mes se opu-sieron por escrito entre otros motivos porque esta corte por diversas razones que expusieron no tenía a su juicio juris-dicción para actuar en el asunto.
Pidió el querellante que fueran eliminadas de las oposi-ciones determinadas cuestiones de derecho suscitadas, entre ellas las relativas a la jurisdicción. Se oyó sobre el particular a ambas partes y la corte decidió que no era posible resolver la cuestión de inspección descartando la de jurisdic-ción y señaló el 16 de marzo, 1936, para oír de nuevo a las *165partes. Fueron en efecto oídas ampliamente, archivando además alegatos en apoyo de sus respectivas posiciones que-dando radicado el último el 16 de mayo, 1936.
:¿ Cuál es la cuestión envuelta? La posesión de tierras por corporaciones agrícolas.- -¿Qué pide El Pueblo de Puerto Rico por medio de su Fiscal G-eneral? Que esta corte dicte sentencia de pérdida de franquicia en cuanto a The Fajardo Sugar Company pf Porto Rico y a The Loíza Sugar Company, ordenando su disolución inmediata y prohibiéndoles seguir haciendo negocios en Puerto Rico, imponiéndoles la multa correspondiente, y en cuanto a The Fajardo Sugar Growers’ Association que dicte sentencia condenándola a ce-sar de hacer negocios en esta Isla, con todos los demás pro-nunciamientos que en equidad y justicia sean pertinentes en cuanto a todas.
Se alega substancialmente en la querella que The Fajardo Sugar Company of Porto Rico es una corporación que fue •organizada de acuerdo con las leyes de esta Isla en febrero 28, 1919, siendo sus propósitos dedicarse a la agricultura y a la fabricación de azúcar, especificándose en sus cláusulas de incorporación que su derecho a poseer o controlar tierras en Puerto Rico estaría limitado a quinientos acres solamente, tal como se establece en la sección 3 de la Resolución Con-junta del Congreso de los Estados Unidos de América, apro-bada en mayo 1, 1900, y que eso no obstante adquirió todas las propiedades de The Fajardo Sugar Company, una cor-poración organizada bajo las leyes del Estado de Nueva York en 1905 dedicada en esta Isla a la agricultura y a la fabricación de azúcar, que tanto por' sí como por medio de la querellada The Fajardo Sugar Growers’ Association ha-bía adquirido de tiempo en tiempo la propiedad o el control de tierras en Puerto Rico que sumaban unos treinta mil se-tecientos acres.
Con respecto a The Fajardo Sugar Growers’ Association se alega substancialmente en la querella que es una entidad *166que se describe a sí misma como una compañía por acciones, que fue organizada bajo las leyes del Estado de Nueva York para dedicarse al cultivo de la caña de azúcar y adquirir por compra, arriendo o cualquier otro medio las tierras que fue-ren necesarias para realizar sus'fines y que habiendo cum-plido con lo exigido por la ley de corporaciones privadas de Puerto Rico aprobada en marzo 9, 1911, quedó autorizada para hacer negocios en la Isla. Sigue una serie de alega-ciones tendentes a demostrar que es de hecho una corpo-ración.
Y alega la querella substancialmente con respecto a la otra querellada Loíza Sugar Company, que es una corpora-ción organizada de acuerdo con las leyes de Puerto Rico para .comprar y arrendar tierras y sembrar y cosechar caña de azúcar. Lo mismo que las de la primera querellada, sus propias cláusulas de incorporación expresamente establecen que su derecho a poseer y controlar tierras estará limitado a quinientos acres de acuerdo con la Resolución Conjunta del Congreso citada anteriormente, a pesar de lo cual era dueña y controlaba en octubre 6, 1925, unos once mil treinta y ocho aeres de terreno en la Isla.
Continúa alegándose substancialmente en la querella que el 6 de octubre de 1925 la querellada The Fajardo Sugar Company of Porto Rico adquirió por compra todas las accio-nes del capital de la Loíza Sugar Company y aún controla el 99 por ciento de las mismas y de tal modo maneja y domina sus negocios; que por escritura pública otorgada en enero 10, 1935, la Loíza Sugar Company traspasó a The Fajardo Sugar Growers ’ Association, con el fin de ocultar la entidad verdaderamente dueña de las mismas, todas las tierras de labranza que poseía y controlaba en Puerto Rico, a excepción de unos quinientos noventa y ocho acres que todavía posee y controla en su propio nombre individual.
Se hace referencia en la querella a ciertos instrumentos otorgados demostrativos a juicio del querellante de la inter-*167dependencia de las tres querelladas y se alega textualmente: “La suma total de tierras de labrantío poseída y controlada en la actualidad por dicba demandada Tbe Fajardo Sugar Company of Porto Rico, tanto por sí misma como por medio de sus subsidiarias o agentes arriba mencionadas, y en las que se dedica en la actualidad a la agricultura, según se ba dicho, monta a unos 23,800 acres.”
La querella termina alegando que la tenencia y control por las querelladas de tierras concentradas en grandes fun-dos, son contrarios a la política pública de Puerto. Rico y están en conflicto con el bienestar económico del pueblo de la Isla, con expresión de los hechos y circunstancias en que esa alegación se basa.
La Resolución Conjunta de que se ha hecho mérito se apro-bó diez y ocho días después de haberse organizado el terri-torio de Puerto Rico por el Congreso de los Estados TJnidos. Por su sección tercera, como consta publicada a la pág. XXXVI de los Estatutos Revisados y Códigos de Puerto Rico, 1902, ordena lo que sigue:
“Sección 3. — Que todas las franquicias, privilegios o concesiones otorgados de acuerdo con la sección 32 de dicha ley, estarán sujetos a enmiendas, alteraciones o revocaciones. 'En ellos se prohibirá la emisión de acciones u obligaciones, excepto cuando tal emisión se realice a cambio de dinero al contado, o de propiedades cuyo justi-precio sea igual al valor, a la par, de las acciones u obligaciones ex-pedidas; se prohibirá la declaración de dividendos de acciones u obligaciones; y cuando se trate de sociedades para llenar un servicio público, se acordarán reglamentos eficientes que fijen los precios de dicho servicio; y en caso de compra o traspaso a las autoridades pú-blicas de las propiedades pertenecientes a dichas sociedades, los re-glamentos fijarán el precio en un valor justo y razonable. Ninguna sociedad estará autorizada para efectuar negocios de compra y venta de bienes raíces; ni se le permitirá poseer o tener dicha clase de bienes a excepción de aquellos que fuesen racionalmente necesarios para poder llevar adelante los propósitos a que obedeció su creación; y, en lo sucesivo, el dominio y manejo de terrenos de toda sociedad autorizada para dedicarse a la agricultura, estarán limitados, por sus estatutos, a una cantidad que no exceda de quinientos acres; y *168esta previsión será adoptada para impedir a cualquier miembro de uiiá sociedad agrícola que tenga interés. de ningún género en otra sociedad de igual índole.”
La palabra “corporation” usada en el original inglés, se tradujo .indebidamente por “sociedad” al castellano. Par-tiremos de'la base de que la exacta traducción es “corpo-ración”.
■ La asamblea legislativa creada por la Ley Orgánica de abril 12, 1900, decretó el 1 de marzo de 1902 una ley estable-ciendo los procedimientos de Quo Warranto (Leyes de 1902, pág. 305, Comp. 1319-1327) y en 9 de marzo de 1911 otra ti-tulada Ley para poner en vigor una ley de corporaciones privadas (Leyes de 1911, pág. 93, Comp. 407-471). Ambas leyes estaban vigentes a las fechas en que las corporaciones querelladas The Fajardo Sugar Company of Porto Eico y The Loíza- Sugar Company se organizaron y comenzaron a negociar en esta Isla, y al amparo de la segunda fue la otra querellada admitida a realizar negocios en nuestra comu-nidad.
La sección 2 de la primera de dichas leyes dispone, en lo pertinente, que “. . . cuando alguna corporación haga u omita algo que equivalga a la renuncia o a la pérdida de los de-rechos y privilegios que como tal corporación le correspon-dan; o cuando ejercitare derechos no conferidos por la ley, el Fiscal General o cualquier fiscal de la respectiva corte de distrito, ya obrando por su propia iniciativa, ya a instancia de otra persona, podrá presentar a la Corte de Distrito que tenga jurisdicción en el asunto, una petición de que se le admita una solicitud de que se abra una información de la naturaleza de un ‘quo warrant o ’, a nombre de El Pueblo de Puerto Eico. .
T la 6 disponía:
. , ■ “ En caso de que alguna persona o corporación contra quien se haya hecho la petición resultare culpable la corte podrá dictar su fallo, despojando a dicha persona o corporación del cargo o franqui-cia a .que.s.e refiere la petición, y podrá multar a dicha persona o *169corporación por la usurpación o desempeño ilegal de tal cargo, o de dicha franquicia, o su intrusión en él o en ella, y podrá, tam-bién imponer al demandado el pago de las costas de las actuaciones. Disponiéndose, que en lugar de sentencia de despojo de franquicia, la corte podrá multar a la persona o corporación que resultare culpable, en una suma que no excederá de cinco mil dollars por cada falta. ’ ’
El artículo 3 de la Ley de Corporaciones Privadas, en lo pertinente, prescribe:
“Art. 3. — Toda corporación tiene facultades para:
“4: Adquirir y poseer, en cualquier forma legal, bienes raíces y muebles, y traspasar los mismos, conforme exigieren los fines consig-nados en las cláusulas de incorporación, así como hipotecar dichos bienes y sus privilegios; Disponiéndose, sin embargo, que la facultad de cualquiera corporación agrícola organizada bajo esta Ley, para poseer bienes raíces, estará sujeta a las prohibiciones establecidas en el Artículo 3 de la Resolución Conjunta del Congreso de los Es-tados Unidos, de mayo 1 de 1900.” Leyes de Í911, p. 93.
Por eso esta corte al decidir que la cuestión de la pose-sión de tierras por corporaciones en una extensión mayor de quinientos acres no era propia para ser suscitada por un re-gistrador de la propiedad y para ser considerada y resuelta dentro del recurso gubernativo interpuesto contra la nota del registrador, tras un estudio de la Ley Orgánica de 1900 y de la jurisprudencia, dijo:
“De modo que la ley dispone de manera suficiente las medidas necesarias que han de adoptarse para que cualquier infracción de la Ley Orgánica pueda ser completamente investigada y perseguida por el Fiscal General. Si existe alguna duda en cuanto al límite de la facultad que tiene el registrador, esta duda aparece enteramente re-suelta por las disposiciones de la Ley Orgánica y el artículo 73 dél 'Código Político. El Fiscal General es el único funcionario en quien reside el derecho a iniciar procedimientos sobre revisión de bienes o atacar el derecho que tiene una corporación a poseer bienes inmue-bles. Sin tal procedimiento judicial o cuasi judicial, una corpora-ción podría ser privada de algunos derechos de propiedad sin el debido procedimiento de ley.” Compañía Azucarera de la Carolina v. Registrador de San Juan, 19 D.P.R. 152, 161.
*170Y por eso refiriéndose a ésa y a otras de sus decisionesen igual sentido, recientemente expresó:
“Desde entonces, o sea desde hace más de veinte años, el Poder-Judicial habló con toda claridad y mostró el camino. Los Poderes Ejecutivos y Legislativos Federales e Insulares y la Comunidad en general quedaron informados. Y es a ellos a quienes corresponde-actuar.” Baetjer v. Registrador, 48 D.P.R. 647, 666.
La Resolución Conjunta de 1900 está aún en todo su vigor. Al decretar el Congreso en 1917 la segunda Carta Or-gánica de Puerto Pico (39 Stat. at Large, Part I, Cliap. 145,. p. 951), que es la que rige en la actualidad, en el artículo 39 de la misma, ordenó:
“Nada de lo contenido en esta Ley será interpretado en el sen-tido de revocar o en alguna forma menoscabar o afectar la disposi-ción contenida en la Sección 3 de la Resolución Conjunta aprobada en 1 de mayo de 1900, con respecto a la compra, venta o posesión de-bienes inmuebles.” Leyes de 1917, p. 55.
La Ley de Quo Warranto fue enmendada en 1931 (Ley; núm. 37 de 1931, pág. 355) y en 1935. La enmienda de 1931 carece de importancia. En 1935 se dictaron dos leyes. La. primera, la núm. 33, de julio 22, 1935 ( (2) pág. 419), co-piada a la letra, en lo pertinente, dice:
“Ley para conferir al Tribunal 'Supremo de Puerto Rico juris-dicción original exclusiva en procedimientos de Quo Warranto que-el Gobierno de Puerto Rico inicie por violación de las disposiciones-de la sección 752 del Título 48 del Código de los Estados Unidos, y para otros fines.

“Decrétase por la Asamblea Legislativa de Puerto Rico:

“Sección 1. — Por la presente se confiere al Tribunal Supremo de Puerto Rico jurisdicción original exclusiva para conocer de todo pro-cedimiento de qtoo warranto que el Gobierno de Puerto Rico insteen lo sucesivo por violación de las disposiciones de la Sección 752 del Título 48 del Código de los Estados Unidos, y al efecto se dispone que la violación de dichas disposiciones constituirá motivo bastante-para que se inicie un procedimiento de la naturaleza de quo warranto.,r
*171La segunda, la 47, aprobada en agosto 7, 1935 ( (2) pág. 531), también copiada a la letra, en lo pertinente, dice:
“Ley para enmendar las secciones 2 y 6 de la ‘Ley estableciendo los procedimientos del Quo Warranto aprobada en 1ro. de marzo de 1902’, según fué enmendada por la Ley núm. 37, aprobada en 24 de abril de 1931, y para otros fines.

“Decrétase por la Asamblea Legislativa de Puerto Pico:

“Sección 1. — Que la sección 2 de la ‘Ley estableciendo los pro-cedimientos de quo warranto, aprobada en 1ro. de marzo de 1902’, queda por la presente enmendada en la forma siguiente:
“ ‘Sección 2. — Cuando alguna persona usurpare o ilegalmente ejerciere o desempeñare funciones de algún cargo público o hiciere ilegalmente uso de alguna franquicia, ... o cuando alguna asocia-ción o número de personas actúen en Puerto Rico en concepto de corporación, sin estar incorporadas legalmente, o cuando alguna corporación haga u omita algo que equivalga a la renuncia o a la pérdida de los derechos y privilegios que como a tal corporación le corresponden; o cuando ejercite derechos no conferidos por la ley, el Fiscal General o cualquier fiscal de la respectiva corte de distrito ya obrando por su propia iniciativa, ya a instancias de otra persona, podrá radicar ante cualquier corte de distrito de Puerto Rico una solicitud para que se instruya información de la naturaleza del quo warranto, a nombre de El Pueblo de Puerto Rico; o cuando cual-quier corporación por sí, o a través de cualquier otra entidad subsi-diaria o afiliada o agente ejercite derechos o realice actos o contra-tos en contravención a las expresas disposiciones de la Carta Orgá-nica de Puerto .Rico o de cualquiera de sus estatutos, el Fiscal General o cualquier fiscal de distrito, ya obrando por su propia inicia-tiva, ya a instancias de otra persona, podrá radicar ante el Tribunal Supremo de Puerto Rico una solicitud para que se instruya infor-mación de la naturaleza del Quo Warranto a nombre de El Pueblo de Puerto Rico; . . .
“ ‘Cuando cualquier corporación por sí o a través de cualquier otra entidad subsidiaria o afiliada o agente esté poseyendo ilegal-mente, por cualquier título bienes inmuebles en Puerto Rico, El Pueblo de Puerto Rico podrá, a su opción, dentro del propio pro-cedimiento,- instar la confiscación de dichos bienes, a su favor, o su enajenación en subasta pública dentro de un término no mayor de seis meses a contar desde la fecha en que se dicte sentencia final.
*172“ ‘En todo caso la enajenación o confiscación se hará previa la indemnización correspondiente en la forma establecida en la Ley de Expropiación Forzosa. ’
“Sección 2. — La Sección 6 de la referida Ley estableciendo los procedimientos de ‘quo warranto’, aprobada en 1ro. de marzo de 1902, queda por la presente enmendada del modo siguiente:
“ ‘Sección 6. — En caso de que alguna persona o corporación contra quien se haya hecho la petición resultare culpable, la corte podrá dictar su fallo, despojando a dicha persona o corporación del cargo o franquicia a que se refiere la petición, y podrá multar a dicha persona o corporación por la usurpación o desempeño ilegal de tal cargo, o de dicha franquicia, o su intrusión en él o en ella, y podrá también imponer al demandado el pago de las costas de las actua-ciones; . . .
“ ‘En todos los casos en que quedare satisfactoriamente probado, a juicio de la corte que la corporación o corporaciones, han reali-zado actos o ejercitado derechos no conferidos por la ley, o en contra-vención a las expresas disposiciones de la misma, en la sentencia que recaiga, se decretará la disolución de la entidad demandada, si fuere doméstica, la prohibición de continuar haciendo negocios en el país, si fuere extranjera, la nulidad de todos los actos y contratos reali-zados por la corporación o entidad demandada, y se decretará, ade-más, la cancelación de los asientos o inscripciones que los mismos hayan producido en los registros públicos de Puerto Eico, y cuando el decreto de nulidad afecte a bienes inmuebles y El Pueblo de Puerto Eico hubiere optado por su confiscación, o se ordenare la venta en pública subasta, la sentencia final fijará el precio razonable que deba pagarse por los mismos. A estos efectos deberá fijarse el justo valor de los bienes sujetos a enajenación o confiscación en la misma forma fijada en los casos de expropiación forzosa.
“ ‘La infracción de la orden prohibiendo hacer negocios después de dictada sentencia firme será penada con multa máxima de qui-nientos (500) dólares por cada día que la entidad continuare ejer-ciendo sus funciones, ejecutable en los bienes de la entidad, y las personas que las representan incurrirán en desacato a la corte, casti-gable con pena mínima de uno a seis meses de cárcel.
■ “ .‘Siempre que se pronuncie alguna sentencia a favor de algún demandado, éste podrá recobrar del demandante las costas, inclu-yendo una suma razonable para honorarios de abogado.
“ ‘A los fines de fijar el valor de los bienes El Pueblo de Puerto Eico, por conducto de sus agentes o representantes, queda autori-*173zado para penetrar en las fincas o bienes objeto de controversia cual-quiera que sea su naturaleza y condición.’ ”
Tales son los hechos y las leyes envueltos en el caso.
El procedimiento a seguir £ué marcado por el legislador. La jurisdicción de esta corte parece algo que no debería le-vantar dudas. Sin embargo, todo ha sido impugnado de ma-nera tan complicada y laboriosa, que no ha sido tarea fácil volver a la primera impresión.
Sostiene la Fajardo Sugar Growers’ Association, que no es una corporación y que no siéndolo no se le puede imputar violación de ley alguna porque sea dueña de o controle más de quinientos acres de tierra.
Admitiendo sin resolverlo que sea así, ello no obstante, dados los hechos que en la querella se alega que ha realizado, creemos que se encuentra debidamente ante la corte.
Si la corte tiene jurisdicción para juzgar los actos de las otras dos querelladas cuya naturaleza corporativa es indiscu-tible, también la tiene para juzgar los suyos, porque están según se alega tan entrelazados todos que constituyen una sola transacción.
Dados los términos de la querella, la entidad central vio-ladora de la ley resulta ser la querellada The Fajardo Sugar Company of Porto Eico. Las querelladas The Fajardo Sugar Growers’ Association y The Loíza Sugar Company son se-gún la querella entidades subsidiarias suyas, constituyen las agencias usadas para controlar y poseer tierras en exceso de las permitidas por la ley y por sus propias cláusulas de in-corporación, por su franquicia. Y en el estado actual del procedimiento a lo alegado en la querella debemos atenernos.
La querellada The Fajardo Sugar Company ataca de inconstitucionales las leyes núms. 33 y 47.de 1935, porque a su juicio enmiendan la resolución conjunta del Congreso de 1900 e invaden el campo legislativo reservádose por éste, por-que la Legislatura de Puerto Eico no tiene facultad para im-poner penalidades por violaciones. de leyes de los Estados *174Unidos, porque contienen más de nn asunto y asuntos no cla-ramente mencionados en el título, porque restablecen, enmien-dan y dan mayor alcance a disposiciones de leyes de los Es-tados Unidos y de Puerto Rico sin decretar de nuevo y publicar en su totalidad dichas leyes, porque la 47 es una ley ex 'post facto, menoscaba el valor de los contratos y priva a la querellada del debido procedimiento de ley y porque am-bas son de tal manera indefinidas que resultan nulas.
La querellada The Loíza Sugar Company levanta más o menos las mismas cuestiones sosteniendo además que la reso-lución conjunta del Congreso es anticonstitucional por discri-minatoria y arbitraria.
Según la opinión que del caso hemos formado puede y debe preseindirse por ahora de estudiar y resolver todas las cuestiones suscitadas relativas a nuevas penalidades impues-tas por las indicadas leyes, limitando nuestro estudio y reso-lución a la cuestión de si por ellas se confirió y pudo confe-rirse jurisdicción original a esta Corte Suprema para cono-cer de aquellos casos de quo warranto seguidos contra corpo-raciones que posean tierras en exceso de la extensión per-mitida.
Ordena la sección 34, párrafos 8 y 9 de nuestra Ley Or-gánica que:
“No se aprobará ningún proyecto de ley, con-excepción de'los de presupuesto general, que contenga más de nn asunto, el cual deberá ser claramente expresado en su título; pero si algún asunto que no esté expresado en el título fuere incluido en cualquier ley, esa ley será nula solamente en aquella parte de ella que no baya sido ex-presada en el título.
“Ninguna ley será restablecida o enmendada, ni se dará mayor alcance a sus disposiciones, ni se conferirán las facultades en ella contenidas, haciendo referencia a su título solamente, sino que toda la parte de ella que sea restablecida, enmendada, extendida o confe-rida será decretada nuevamente y publicada en su totalidad.”
Conocemos los títulos de las leyes núms. 33 y 47. El de la primera comienza así: “Ley para conferir al Tribunal Supremo de Puerto Rico jurisdicción original exclusiva en *175procedimientos de Quo Warranto. ...” Es terminante. Y ni de la segunda, como sigue: “Ley para enmendar las sec-ciones 2 y 6 de la ‘Ley estableciendo los procedimientos de Quo Warranto. . . .’ ” La enmienda incluye la jurisdicción. Substaneialmente el precepto constitucional quedó cumplido.
Pero se insiste en que por la 33 la jurisdicción se ■confiere para conocer de las violaciones de una ley del Congreso y en que por la 47 se enmienda la indicada ley imponiendo penalidades, para lo cual no tiene facultades la Asamblea Legislativa Insular.
Que la Asamblea Legislativa de Puerto Rico no tiene fa-cultades para invadir el campo de acción del Congreso, ni para enmendar ley alguna federal, es evidente. Por tanto, si las leyes 33 y 47 invadieran dicbo campo o enmendaran la resolución conjunta de 1°. de mayo de 1900, no tendrían va-lidez alguna. Pero a nuestro juicio en cuanto a la cuestión de jurisdicción se refiere, dichas leyes ni invaden el campo reservádose por el Congreso ni enmiendan su resolución con-junta indicada. Si es que lo invaden en cuanto a las nuevas penalidades, es cuestión separable que ya dejamos indicado •que no precisa considerar por ahora.
Puerto Rico es un territorio perfectamente organizado. Posee gran parte de los atributos y puede compararse en va-rios extremos a un Estado de la Unión. Ejercitando sus po-deres legislativos pasó la Ley de Corporaciones Privadas a que antes hicimos referencia, y a esa ley quedan sujetas las corporaciones que se organizan de acuerdo con la misma.
A Puerto Rico corresponde no sólo dictar como dictó le-yes sobre corporaciones, si que vigilar su cumplimiento. De ahí que desde 1902 promulgara la ley estableciendo los pro-cedimientos de Quo Warranto, ley conocida por las querella-das y a cuyos preceptos quedaron sometidas desde que fue-ron organizadas y comenzaron a actuar.
Alega la Loíza Sugar Company que “la limitación sur-gente de la resolución conjunta de 1900 no se esfuma en las cláusulas locales de incorporación, ni pierde su origen, en-*176tidad o naturaleza como restricción impuesta por el Congreso-de los Estados Unidos.”
Es necesario reconocer que la limitación sobre dominio de tierras por parte de las corporaciones tuvo su origen en la resolución conjunta del Congreso, pero ese hecho como alega el querellante “nada tiene que ver y no debe jamás confun-dirse con el conjunto de relaciones jurídicas que del mismo nacen, conjunto éste que es el que interesa a la solución de las cuestiones debatidas en este procedimiento. Dentro de los límites de la Constitución de los Estados Unidos (Cons-titución en el sentido amplio que incluye tradiciones de go-bierno), debido a un finísimo ajuste, conviven, en sus res-pectivas esferas, un gobierno federal y los gobiernos de los estados y territorios sin rozamientos. Para conservar ese fino, ajuste y la separación de las esferas, el gobierno federal se mira mucho antes de intervenir en los asuntos puramente locales de los estados y territorios. El gobierno federal, por ejemplo, no interviene jamás directamente en la reglamenta-ción de las corporaciones creadas o autorizadas para hacer ne-gocios por las soberanías estatales o territoriales.”
A los efectos de penetrarse bien de que en el caso de Puerto Rico se siguió la tradición norteamericana de gobierno* parece oportuno transcribir lo que dijo la Corte Suprema de los Estados Unidos por medio de su Juez Sr. Moody en Martínez v. La Asociación de Señoras Damas del Santo Asilo de Ponce, 213 U. S. 20, 23. Fué así:
“Por el tratado de paz (30 Stat. 1754), España cedió la isla de Puerto Rico a los Estados Unidos y renunció a toda soberanía sobre ella. Se dispuso cuidadosamente que la cesión no mermaría la propiedad, o los derechos correspondientes a las corporaciones, aso-ciaciones o individuos. -Artículo YIII. Sin embargo, es claro que desde entonces el deber de proteger la propiedad y los derechos den-, tro del territorio cedido corresponde a los Estados Unidos. Se dió la oportunidad a los súbditos españoles, naturales de la península, de conservar su fidelidad a la corona de España haciendo' dentro de determinado período de tiempo una declaración a ese efecto. Ar-tículo IX. Este artículo evidentemente no. sé refería a las eorpo-*177raciones. Ningún otro precepto del tratado parece pertinente a la cuestión qne pende ante nos.
“Somos del criterio qne la cesión de Puerto Rico por España a los Estados Unidos rompió todas las relaciones existentes entre Es-paña y esta corporación (la Asociación de Señoras Damas del Santo Asilo de Ponce) y que desde entonces no puede en forma alguna considerársele como ciudadana o súbdito español. España no tiene deber ni facultad sobre la misma.
“La siguiente cuestión es si la corporación demandante es ciu-dadana de Estados Unidos. Su status durante el período que medió entre la cesión y la aprobación de la ley para proveer un gobierno civil a la isla, no es necesario que se determine. Esa ley creó una forma de gobierno para Puerto Rico e islas adyacentes y en ella se exhibió con algunas modificaciones la separación característica ame-ricana de los poderes legislativo, ejecutivo y judicial. el alcance del poder legislativo se describe plenamente en la sección 32, así:
“ ‘Que la autoridad legislativa estatuida por la presente, se apli-cará a todos los asuntos de carácter legislativo que no sean local-mente inaplicables, incluyendo la facultad de crear, consolidar y reorganizar los municipios, según fuere necesario, y proveer y dero-gar leyes y ordenanzas para los mismos; y también la facultad de alterar, reformar, modificar y derogar cualquiera o todas las leyes y ordenanzas, de cualquiera clase, actualmente vigentes en Puerto Rico o en cualquier municipio o distrito y que no se opusieren a lo prescrito aquí; Disponiéndose, sin embargo, que toda concesión de franquicias, derechos y privilegios, o concesión de carácter público o cuasi público, será otorgada por el Consejo Ejecutivo, con la apro-bación del Gobernador, y toda franquicia concedida en Puerto Rico será comunicada al Congreso, el cual se reserva por la presente la facultad de anularla o modificarla.”
“En la forma de gobierno, que es típicamente americana, la crea-ción y dirección de las corporaciones es función exclusivamente le-gislativa. Somos del criterio que el efecto de la carta orgánica es conferir tal función, en lo que se refiere a una corporación de la índole de la que está ante nos, cuyas características esenciales es innecesario repetir, al gobierno de Puerto Rico; y que tal corporación hoy en día, de ser un ciudadano de algún país, lo es de Puerto Rico. No es necesario que consideremos si la corporación tiene una existencia más’ que de facto, sujeta a la voluntad de la legislatura de Puerto Rico.”
*178Lo resuelto por la Corte Suprema sigue siendo aplicable después de la aprobación de la segunda carta orgánica, pues lo que por ella hizo el Congreso fué continuar llevando a la práctica su claro pensamiento de establecer en esta Isla una forma de gobierno típicamente americana.
Con esa norma por guía, creemos que asiste la razón al querellante cuando sostiene,'refiriéndose a la resolución con-junta del Congreso, que “es un estatuto de naturaleza pura-mente constitucional, una enmienda a nuestra carta orgánica que no tiene otra función y alcance que limitar el poder de-legado a nuestra legislatura de crear y reglamentar las per-sonas jurídicas dedicadas a la agricultura.”
Como una indicación de que el Congreso se reservó la fa-cultad de reglamentar su prohibición, se insiste por las que-relladas en lo dispuesto por él mismo en la segunda parte del párrafo segundo del artículo 39 de la Ley Orgánica de 1917, a saber:
“El Gobernador de Puerto Rico dispondrá que se tenga prepa-rado y se someta al Congreso en la legislatura que principiará el primer lunes de diciembre de 1917, un informe de todos los bienes inmuebles usados para fines agrícolas y poseídos, bien directa o indirectamente, por corporaciones, sociedades o individuos, en can-tidades que excedan de quinientos acres.”
Sin embargo, es lo cierto que la enmienda originalmente ofrecida y que fué adoptada por el Senado contenía al final de la sección 39 la siguiente disposición: “Que el derecho de legislar ulteriormente sobre la materia queda reservado al Congreso.” (Congressional Record, February 10, 1917, p. 3385). No se mostró conforme la Cámara. Se avino el Se-nado. (Id. February 23, p. 3995). T la disposición fué eli-minada y la ley aprobada en la forma que conocemos.
La resolución provee:
“. . . y, en lo sucesivo, el dominio y manejo de terrenos de toda corporación autorizada para dedicarse a la agricultura, estarán limi-tados, por su carta constitutiva, a una cantidad que no exceda de quinientos acres; ...”
*179Toda la Carta Orgánica demuestra que el Congreso estaba estableciendo una forma territorial de gobierno con el mismo control sobre las corporaciones creadas por él o haciendo ne-gocios dentro de sus límites, que el que pudiera tener un es-tado o cualquier otro territorio. Por consiguiente, ya que las franquicias son concedidas por Puerto Rico y su gobierno tiene control sobre las corporaciones dentro de sus límites, la in-ferencia inevitable es que la violación de la franquicia o la tenencia de tierras en exceso de quinientos acres es una cues-tión local. Es inconcebible que la violación de una carta cons-titutiva o de la carta orgánica debiesen ser excluidas del control de Puerto Rico. Sería tan posible decir que una vio-lación de la llamada “Declaración de Derechos” es materia exclusivamente de jurisdicción federal, y así sucesivamente, d.e cualquier otra disposición de la carta orgánica.
La cuestión de si la Legislatura Insular pudo conferir a esta Corte Suprema jurisdicción original, la consideramos resuelta en sentido afirmativo por la ley y la jurisprudencia. Artículo 40 de la Ley Orgánica de 1917. Municipality of Ponce v. Roman Catholic Church, 210 U. S. 296.
El caso de Ferris v. Higley, 87 U. S. 375 invocado por la querellada The Fajardo Sugar Company no altera nuestro criterio. Ha sido ampliamente analizado y discutido por el querellante en su segundo alegato, págs. 10 a 16 del mismo y 783 a 789 del récord. Nada tenemos que agregar.
Y con respecto a que la Legislatura de Puerto Rico no puede privar a la Corte Federal de jurisdicción, bastará de-cir que el hecho de que por la Ley núm. 33 se confiera juris-dicción exclusiva a esta Corte Suprema, no puede ni debe interpretarse en el sentido de menoscabar la jurisdicción con-currente que pueda tener la Corte Federal. Dicha palabra dentro de una correcta interpretación se extiende únicamente a aquellas cortes sobre las cuales tiene facultad organizadora y reorganizadora la Legislatura o sean las cortes insulares. Las leyes deben interpretarse con el espíritu de darles vida, *180a menos que violen en realidad de verdad la ley suprema, la constitución.
Por último y sin entrar en detalles y argumentos minuciosos, diremos que a nuestro juicio no es discriminatoria ni arbitraria en sí misma y de tal modo que resulte anticonstitucional la Resolución Conjunta del Congreso de mayo 1, 1900.
Al constituir la Isla de Puerto Rico en un territorio or-ganizado, pensó el Congreso que dada su extensión territorial, podrían ser acaparadas sus tierras por una o varias po-derosas corporaciones y estimando que ello sería dañoso para su futuro desenvolvimiento, fijó su política sobre la materia mareando un límite a las facultades de la naciente legisla-tura que fiabía de tener a su cargo la adopción de leyes sobre corporaciones.
Las corporaciones pueden ser limitadas por una constitu-ción. No podemos ver, especialmente en una comunidad agrí-cola, que la limitación en el número de acres a ser controlado por una corporación dedicada a la agricultura o que la pre-vención de un monopolio agrícola, constituyan un discrimen injusto. T nada se nos lia citado para demostrarnos que el libre privilegio existente en cuanto a otras personas o cor-poraciones ocasiona un perjuicio.
Podrá discutirse si el límite de quinientas cuerdas estuvo o no bien seleccionado, pero no que sea irrazonable. Si se separa el negocio industrial del agrícola, puede concebirse que se establezcan corporaciones que levanten y sostengan en actividad grandes fábricas que transformen en azúcar las cañas que independientemente cultiven decenas o centenares de personas y corporaciones que a ello se dediquen ocupán-dose directamente de sus fincas, desarrollando actividades y multiplicando el número de ciudadanos y familias eficientes que se sostengan a sí mismos y que constituyen en los países bien organizados la base más segura y estable de una vida normal y ordenadamente progresiva.
El hecho de que pará las corporaciones dedicadas a la agricultura se fijara un límite exacto — quinientas cuerdas— *181dejándose la determinación del de las otras corporaciones al racionalmente necesario para llevar adelante sns propósitos, no implica discrimen.
Difícilmente se concibe que las otras corporaciones lle-guen a necesitar quinientas cuerdas de terreno para el esta-blecimiento de sus fábricas, para el desarrollo de sus nego-cios, pero tal vez alguna dedicada por ejemplo a la explota-ción de minas tuviera la necesidad de extenderse como conse-cuencia de sus investigaciones a más y en tal caso sí que se-ría irrazonable destruir la unidad de la explotación a virtud de una limitación fijada de antemano.

Por virtud de lo expuesto y por todo lo que surge de los autos mismos, deten desestimarse las objeciones mterpuestas por las querelladas a la jurisdicción de esta corte y ordenarse que el caso siga tramitándose de acuerdo con let ley.

El Juez Asociado Sr. Córdova Dávila no se encuentra presente en el momento en que se lee y adopta la opinión que fundamenta esta resolución ni fia tenido la oportunidad de leerla, pero sí asistió a la vista final en que la cuestión de ju-risdicción fue informada e intervino en la discusión del asunto en el seno del Tribunal y estoy autorizado por él para hacer constar que está conforme en que esta Corte tiene jurisdic-ción. El Juez Asociado Sr. Travieso no intervino.